Exhibit 10.19

May 27, 2005

Mr. Mark Ivie
19405 Saint James Road
Brookfield, WI 53045

Dear Mark:

On behalf of MedQuist Inc. (the “Company”), this Agreement describes the terms
of your new employment as the Company’s Chief Technology Officer, which must
commence on a date mutually agreed to in writing by you and the Company (the
“Employment Commencement Date”).  For purposes of this Agreement, you are
referred to as the “Employee.” Other capitalized terms used in this Agreement
have the meanings defined in Section 7, below.


1.             TERM.  THE COMPANY SHALL EMPLOY EMPLOYEE HEREUNDER FOR A THREE
(3) YEAR TERM COMMENCING ON THE EMPLOYMENT COMMENCEMENT DATE HEREOF (THE
“TERM”), WHICH TERM WILL BE AUTOMATICALLY EXTENDED FOR ADDITIONAL ONE (1) YEAR
PERIODS BEGINNING ON THE THIRD ANNIVERSARY OF THE EMPLOYMENT COMMENCEMENT DATE
AND UPON EACH SUBSEQUENT ANNIVERSARY THEREOF UNLESS EITHER PARTY PROVIDES THE
OTHER PARTY WITH AT LEAST NINETY (90) DAYS PRIOR WRITTEN NOTICE OF ITS INTENTION
NOT TO RENEW THIS AGREEMENT UNLESS TERMINATED EARLIER PURSUANT TO SECTIONS 3 OR
5 OF THIS AGREEMENT.


2.             CONSIDERATION.

A.             COMPENSATION.  AS CONSIDERATION FOR ALL SERVICES RENDERED BY
EMPLOYEE TO THE COMPANY AND FOR THE COVENANTS CONTAINED HEREIN, EMPLOYEE WILL BE
ENTITLED TO:

(1)           BASE SALARY AT AN ANNUAL RATE OF $225,000;

(2)           SIGNING BONUS OF $50,000 TO BE PAID WITHIN THIRTY (30) DAYS OF
EMPLOYMENT COMMENCEMENT DATE.

(3)           PARTICIPATE IN MEDQUIST’S MANAGEMENT BONUS PLAN FOR 2005.  YOUR
TARGET BONUS IN THIS PLAN WILL BE 40% OF YOUR BASE SALARY FOR 2005 AND FOLLOWING
YEARS; PROVIDED, HOWEVER THAT YOUR BONUS FOR 2005 SHALL BE PRORATED BASED UPON
YOUR EMPLOYMENT COMMENCEMENT DATE.  THE TARGET BONUS IS THE PAYMENT AMOUNT THAT
THE EMPLOYEE SHALL BE ELIGIBLE TO RECEIVE IF THE COMPANY AND EMPLOYEE BOTH
ATTAIN THE PRE-ESTABLISHED BONUS PLAN TARGET OBJECTIVES.  THE ACTUAL BONUS AWARD
MAY BE HIGHER OR LOWER THAN THE TARGET BONUS AMOUNT BASED UPON ACHIEVEMENT OF
THE OBJECTIVES BY EMPLOYEE AND THE COMPANY.  MANAGEMENT BONUS PLAN TARGET
OBJECTIVES SHALL BE DEVELOPED ON OR BEFORE FEBRUARY 28TH OF EACH YEAR OF THE
MANAGEMENT BONUS PLAN;

(4)           PARTICIPATE IN THE SAME EMPLOYEE BENEFIT PLANS AVAILABLE GENERALLY
TO OTHER FULL-TIME EMPLOYEES OF THE COMPANY, SUBJECT TO THE TERMS OF THOSE PLANS
(AS THE SAME MAY BE MODIFIED, AMENDED OR TERMINATED FROM TIME TO TIME);
(BENEFITS INFORMATION PACKAGE ENCLOSED);


--------------------------------------------------------------------------------




 

(5)           RECEIVE RELOCATION SUPPORT IN ACCORDANCE WITH THE COMPANY
RELOCATION POLICY (POLICY ENCLOSED).  THIS RELOCATION POLICY WILL BE IN EFFECT
FOR THE FIRST 12 MONTHS OF YOUR EMPLOYMENT;

(6)           IF EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT
CAUSE, THE SEVERANCE PAY AND BENEFITS DESCRIBED BELOW IN SECTION 5.

B.             LONG TERM INCENTIVES.  IN ADDITION, FROM TIME TO TIME, THE BOARD
MAY REVIEW THE PERFORMANCE OF THE COMPANY AND EMPLOYEE AND, IN ITS SOLE
DISCRETION, MAY GRANT STOCK OPTIONS, SHARES OF RESTRICTED STOCK OR OTHER
EQUITY-BASED INCENTIVES TO EMPLOYEE TO REWARD EXTRAORDINARY PERFORMANCE AND/OR
TO ENCOURAGE EMPLOYEE’S FUTURE EFFORTS ON BEHALF OF THE COMPANY.  THE GRANT OF
ANY SUCH EQUITY INCENTIVES WILL BE SUBJECT TO THE TERMS OF THE COMPANY’S
EQUITY-BASED PLANS AND WILL BE EVIDENCED BY A SEPARATE AWARD AGREEMENT BY AND
BETWEEN THE COMPANY AND EMPLOYEE.

(1)           UPON JOINING MEDQUIST, YOU WILL BECOME ENTITLED TO A SPECIAL STOCK
OPTION GRANT OF 60,000 SHARES OF NON-QUALIFIED STOCK OPTIONS (“SPECIAL OPTION
GRANT”) TO PURCHASE COMPANY COMMON STOCK, NO PAR VALUE (“COMMON STOCK”),
PURSUANT TO THE COMPANY’S STOCK OPTION PLAN ADOPTED MAY 29, 2002 (THE “OPTION
PLAN”).  THE GRANT DATE OF THE SPECIAL OPTION GRANT WILL OCCUR ON THE LATER OF
(I) THE DATE THE COMPANY BECOMES CURRENT IN ITS REPORTING OBLIGATIONS UNDER THE
SECURITIES EXCHANGE ACT OF 1934; OR (II) THE FIRST DATE THEREAFTER WHEN THE FORM
S8 REGISTRATION STATEMENT FOR THE OPTION PLAN COMPLIES WITH THE REQUIREMENT OF
THE SECURITIES EXCHANGE COMMISSION PROVIDED THAT YOU ARE STILL AN EMPLOYEE ON
THE GRANT DATE.  THE OPTION PRICE FOR THE SPECIAL OPTION GRANT SHALL BE EQUAL AT
LEAST TO THE FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK AS OF THE GRANT
DATE.  THE SPECIAL OPTION GRANT WILL BE SUBJECT TO ALL OF THE TERMS AND
CONDITIONS OF THE OPTION PLAN AND THE STOCK OPTION AGREEMENT THAT WILL BE ISSUED
IF AND WHEN THE GRANT BECOMES EFFECTIVE.  YOUR RIGHT TO EXERCISE THE OPTION WILL
VEST IN EQUAL 20% INSTALLMENTS ON EACH OF THE FIRST FIVE (5) ANNIVERSARIES OF
THE GRANT DATE.  IN THE EVENT OF A “CHANGE OF CONTROL” (AS DEFINED BELOW) OF THE
COMPANY WHILE YOU ARE AN EMPLOYEE, YOUR SPECIAL OPTION GRANT MAY, FROM AND AFTER
THE DATE WHICH IS SIX MONTHS AFTER THE CHANGE OF CONTROL (BUT NOT BEYOND THE
EXPIRATION DATE OF THE OPTION), BE EXERCISED FOR UP TO 100% OF THE TOTAL NUMBER
OF SHARES THEN SUBJECT TO THE SPECIAL OPTION GRANT MINUS THE NUMBER OF SHARES
PREVIOUSLY PURCHASED UPON EXERCISE OF SUCH OPTION (AS ADJUSTED FOR ANY CHANGE IN
THE OUTSTANDING SHARES OF THE COMMON STOCK OF THE COMPANY IN ACCORDANCE WITH THE
TERMS OF THE OPTION PLAN) AND YOUR VESTING DATE WILL ACCELERATE ACCORDINGLY.  A
“CHANGE OF CONTROL” SHALL BE DEEMED TO HAVE OCCURRED UPON THE HAPPENING OF ANY
OF THE FOLLOWING EVENTS:

(I)            A CHANGE WITHIN A TWELVE-MONTH PERIOD IN THE HOLDERS OF MORE THAN
50% OF THE OUTSTANDING VOTING STOCK OF THE COMPANY; OR

(II)           ANY OTHER EVENT DEEMED TO CONSTITUTE A “CHANGE OF CONTROL” BY THE
COMPANY’S BOARD OF DIRECTORS.

(2)           CONTINGENT UPON EMPLOYEE’S CONTINUED ATTAINMENT OF PERFORMANCE
OBJECTIVES, THE COMPANY AGREES TO DELIVER A LONG TERM INCENTIVE VALUE OF $60,000
ANNUALLY THROUGH ONE OF THE FOLLOWING, AS DETERMINED IN THE COMPANY’S SOLE
DISCRETION:  (I) A STOCK OPTION GRANT PURSUANT TO THE OPTION PLAN, (II) A
RESTRICTED STOCK GRANT OR (III) A CASH-BASED

2


--------------------------------------------------------------------------------




 

LONG TERM INCENTIVE PROGRAM TO BE DEVELOPED.  THE LONG TERM INCENTIVE VALUE OF
COMPANY STOCK WILL BE CALCULATED BASED ON AN INDUSTRY ACCEPTED STOCK VALUATION
METHODOLOGY.

(3)           EMPLOYMENT-AT-WILL.  NOTHING CONTAINED IN THIS AGREEMENT IS
INTENDED TO CREATE AN EMPLOYMENT RELATIONSHIP WHEREBY EMPLOYEE WILL BE EMPLOYED
OTHER THAN AS AN “AT-WILL” EMPLOYEE.  EMPLOYEE’S EMPLOYMENT BY THE COMPANY MAY
BE TERMINATED BY EMPLOYEE OR THE COMPANY AT ANY TIME; PROVIDED, HOWEVER, THAT
WHILE EMPLOYED BY THE COMPANY, THE TERMS AND CONDITIONS OF EMPLOYEE’S EMPLOYMENT
BY THE COMPANY WILL BE AS HEREIN SET FORTH; AND PROVIDED FURTHER, THAT SECTION 4
OF THIS AGREEMENT WILL SURVIVE THE TERMINATION OF EMPLOYEE’S EMPLOYMENT.


3.             COVENANTS.

A.             NON-SOLICITATION.  WHILE EMPLOYED BY THE COMPANY AND FOR THE
EIGHTEEN (18) MONTH PERIOD FOLLOWING THE CESSATION OF THAT EMPLOYMENT FOR ANY
REASON (AND WITHOUT REGARD TO WHETHER SUCH CESSATION WAS INITIATED BY EMPLOYEE
OR THE COMPANY), EMPLOYEE WILL NOT DO ANY OF THE FOLLOWING WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY:

(1)           SOLICIT, ENTICE OR INDUCE, EITHER DIRECTLY OR INDIRECTLY, ANY
PERSON, FIRM OR CORPORATION WHO OR WHICH IS A CLIENT OR CUSTOMER OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES TO BECOME A CLIENT OR CUSTOMER OF ANY OTHER PERSON,
FIRM OR CORPORATION;

(2)           INFLUENCE OR ATTEMPT TO INFLUENCE, EITHER DIRECTLY OR INDIRECTLY,
ANY CUSTOMER OF THE COMPANY OR ITS SUBSIDIARIES TO TERMINATE OR MODIFY ANY
WRITTEN OR ORAL AGREEMENT OR COURSE OF DEALING WITH THE COMPANY OR ITS
SUBSIDIARIES (EXCEPT IN EMPLOYEE’S CAPACITY AS AN EMPLOYEE OF THE COMPANY); OR

(3)           INFLUENCE OR ATTEMPT TO INFLUENCE, EITHER DIRECTLY OR INDIRECTLY,
ANY PERSON TO TERMINATE OR MODIFY ANY EMPLOYMENT, CONSULTING, AGENCY,
DISTRIBUTORSHIP, LICENSING OR OTHER SIMILAR RELATIONSHIP OR ARRANGEMENT WITH THE
COMPANY OR ITS SUBSIDIARIES (EXCEPT IN EMPLOYEE’S CAPACITY AS AN EMPLOYEE OF THE
COMPANY).

B.             NON-DISCLOSURE.  EMPLOYEE SHALL NOT USE FOR EMPLOYEE’S PERSONAL
BENEFIT, OR DISCLOSE, COMMUNICATE OR DIVULGE TO, OR USE FOR THE DIRECT OR
INDIRECT BENEFIT OF ANY PERSON, FIRM, ASSOCIATION OR COMPANY OTHER THAN COMPANY,
ANY “CONFIDENTIAL INFORMATION,” WHICH TERM SHALL MEAN ANY INFORMATION REGARDING
THE BUSINESS METHODS, BUSINESS POLICIES, POLICIES, PROCEDURES, TECHNIQUES,
RESEARCH OR DEVELOPMENT PROJECTS OR RESULTS, HISTORICAL OR PROJECTED FINANCIAL
INFORMATION, BUDGETS, TRADE SECRETS, OR OTHER KNOWLEDGE OR PROCESSES OF, OR
DEVELOPED BY, COMPANY OR ANY OTHER CONFIDENTIAL INFORMATION RELATING TO OR
DEALING WITH THE BUSINESS OPERATIONS OF COMPANY, MADE KNOWN TO EMPLOYEE OR
LEARNED OR ACQUIRED BY EMPLOYEE WHILE IN THE EMPLOY OF COMPANY, BUT CONFIDENTIAL
INFORMATION SHALL NOT INCLUDE INFORMATION OTHERWISE LAWFULLY KNOWN GENERALLY BY
OR READILY ACCESSIBLE TO THE GENERAL PUBLIC.  THE FOREGOING PROVISIONS OF THIS
SUBSECTION SHALL APPLY DURING AND AFTER THE PERIOD WHEN THE EMPLOYEE IS AN
EMPLOYEE OF THE COMPANY AND SHALL BE IN ADDITION TO (AND NOT A LIMITATION OF)
ANY LEGALLY APPLICABLE PROTECTIONS OF COMPANY INTEREST IN CONFIDENTIAL
INFORMATION, TRADE SECRETS, AND THE LIKE.  AT THE TERMINATION OF EMPLOYEE’S
EMPLOYMENT WITH COMPANY, EMPLOYEE SHALL RETURN TO THE

3


--------------------------------------------------------------------------------




 

COMPANY ALL COPIES OF CONFIDENTIAL INFORMATION IN ANY MEDIUM, INCLUDING COMPUTER
TAPES AND OTHER FORMS OF DATA STORAGE.

C.             NON-COMPETITION.  WHILE EMPLOYED BY THE COMPANY AND FOR THE
EIGHTEEN (18) MONTH PERIOD FOLLOWING THE CESSATION OF THAT EMPLOYMENT FOR ANY
REASON (AND WITHOUT REGARD TO WHETHER SUCH CESSATION WAS INITIATED BY EMPLOYEE
OR THE COMPANY), EMPLOYEE SHALL NOT DIRECTLY OR INDIRECTLY ENGAGE IN (AS A
PRINCIPAL, SHAREHOLDER, PARTNER, DIRECTOR, OFFICER, AGENT, EMPLOYEE, CONSULTANT
OR OTHERWISE) OR BE FINANCIALLY INTERESTED IN ANY BUSINESS WHICH IS INVOLVED IN
BUSINESS ACTIVITIES WHICH ARE THE SAME AS OR IN DIRECT COMPETITION WITH BUSINESS
ACTIVITIES CARRIED ON BY THE COMPANY, OR BEING DEFINITIVELY PLANNED BY THE
COMPANY AT THE TIME OF TERMINATION OF EMPLOYEE’S EMPLOYMENT.  NOTHING CONTAINED
IN THIS SUBSECTION SHALL PREVENT EMPLOYEE FROM HOLDING FOR INVESTMENT UP TO
THREE PERCENT (3%) OF ANY CLASS OF EQUITY SECURITIES OF A COMPANY WHOSE
SECURITIES ARE PUBLICLY TRADED ON A NATIONAL SECURITIES EXCHANGE OR IN A
NATIONAL MARKET SYSTEM.

D.             INTELLECTUAL PROPERTY & COMPANY CREATIONS.

(1)           OWNERSHIP.  ALL RIGHT, TITLE AND INTEREST IN AND TO ANY AND ALL
IDEAS, INVENTIONS, DESIGNS, TECHNOLOGIES, FORMULAS, METHODS, PROCESSES,
DEVELOPMENT TECHNIQUES, DISCOVERIES, COMPUTER PROGRAMS OR INSTRUCTIONS (WHETHER
IN SOURCE CODE, OBJECT CODE, OR ANY OTHER FORM), COMPUTER HARDWARE, ALGORITHMS,
PLANS, CUSTOMER LISTS, MEMORANDA, TESTS, RESEARCH, DESIGNS, SPECIFICATIONS,
MODELS, DATA, DIAGRAMS, FLOW CHARTS, TECHNIQUES (WHETHER REDUCED TO WRITTEN FORM
OR OTHERWISE), PATENTS, PATENT APPLICATIONS, FORMATS, TEST RESULTS, MARKETING
AND BUSINESS IDEAS, TRADEMARKS, TRADE SECRETS, SERVICE MARKS, TRADE DRESS,
LOGOS, TRADE NAMES, FICTITIOUS NAMES, BRAND NAMES, CORPORATE NAMES, ORIGINAL
WORKS OF AUTHORSHIP, COPYRIGHTS, COPYRIGHTABLE WORKS, MASK WORKS, COMPUTER
SOFTWARE, ALL OTHER SIMILAR INTANGIBLE PERSONAL PROPERTY, AND ALL IMPROVEMENTS,
DERIVATIVE WORKS, KNOW-HOW, DATA, RIGHTS AND CLAIMS RELATED TO THE FOREGOING
THAT HAVE BEEN OR ARE CONCEIVED, DEVELOPED OR CREATED IN WHOLE OR IN PART BY THE
EMPLOYEE (A) AT ANY TIME AND AT ANY PLACE THAT RELATES DIRECTLY OR INDIRECTLY TO
THE BUSINESS OF THE COMPANY, AS THEN OPERATED, OPERATED IN THE PAST OR UNDER
CONSIDERATION OR DEVELOPMENT OR (B) AS A RESULT OF TASKS ASSIGNED TO EMPLOYEE BY
THE COMPANY (COLLECTIVELY, “COMPANY CREATIONS”), SHALL BE AND BECOME AND REMAIN
THE SOLE AND EXCLUSIVE PROPERTY OF THE COMPANY AND SHALL BE CONSIDERED “WORKS
MADE FOR HIRE” AS THAT TERM IS DEFINED PURSUANT TO APPLICABLE STATUTES AND LAW.

(2)           ASSIGNMENT.  TO THE EXTENT THAT ANY OF THE COMPANY CREATIONS MAY
NOT BY LAW BE CONSIDERED A WORK MADE FOR HIRE, OR TO THE EXTENT THAT,
NOTWITHSTANDING THE FOREGOING, EMPLOYEE RETAINS ANY INTEREST IN OR TO THE
COMPANY CREATIONS, EMPLOYEE HEREBY IRREVOCABLY ASSIGNS AND TRANSFERS TO THE
COMPANY ANY AND ALL RIGHT, TITLE, OR INTEREST THAT EMPLOYEE HAS OR MAY HAVE,
EITHER NOW OR IN THE FUTURE, IN AND TO THE COMPANY CREATIONS, AND ANY
DERIVATIVES THEREOF, WITHOUT THE NECESSITY OF FURTHER CONSIDERATION.  EMPLOYEE
SHALL PROMPTLY AND FULLY DISCLOSE ALL COMPANY CREATIONS TO THE COMPANY AND SHALL
HAVE NO CLAIM FOR ADDITIONAL COMPENSATION FOR COMPANY CREATIONS.  THE COMPANY
SHALL BE ENTITLED TO OBTAIN AND HOLD IN ITS OWN NAME ALL COPYRIGHTS, PATENTS,
TRADE SECRETS, TRADEMARKS, AND SERVICE MARKS WITH RESPECT TO SUCH COMPANY
CREATIONS.

(3)           DISCLOSURE & COOPERATION.  EMPLOYEE SHALL KEEP AND MAINTAIN
ADEQUATE AND CURRENT WRITTEN RECORDS OF ALL COMPANY CREATIONS AND THEIR
DEVELOPMENT

4


--------------------------------------------------------------------------------




 

BY EMPLOYEE (SOLELY OR JOINTLY WITH OTHERS), WHICH RECORDS SHALL BE AVAILABLE AT
ALL TIMES TO AND REMAIN THE SOLE PROPERTY OF THE COMPANY.  EMPLOYEE SHALL
COMMUNICATE PROMPTLY AND DISCLOSE TO THE COMPANY, IN SUCH FORM AS THE COMPANY
MAY REASONABLY REQUEST, ALL INFORMATION, DETAILS AND DATA PERTAINING TO ANY
COMPANY CREATIONS.  EMPLOYEE FURTHER AGREES TO EXECUTE AND DELIVER TO THE
COMPANY OR ITS DESIGNEE(S) ANY AND ALL FORMAL TRANSFERS AND ASSIGNMENTS AND
OTHER DOCUMENTS AND TO PROVIDE ANY FURTHER COOPERATION OR ASSISTANCE REASONABLY
REQUIRED BY THE COMPANY TO PERFECT, MAINTAIN OR OTHERWISE PROTECT ITS RIGHTS IN
THE COMPANY CREATIONS.  EMPLOYEE HEREBY DESIGNATES AND APPOINTS THE COMPANY OR
ITS DESIGNEE AS EMPLOYEE’S AGENT AND ATTORNEY-IN-FACT TO EXECUTE ON EMPLOYEE’S
BEHALF ANY ASSIGNMENTS OR OTHER DOCUMENTS DEEMED NECESSARY BY THE COMPANY TO
PERFECT, MAINTAIN OR OTHERWISE PROTECT THE COMPANY’S RIGHTS IN ANY COMPANY
CREATIONS.

E.             ACKNOWLEDGMENTS.  EMPLOYEE ACKNOWLEDGES THAT THE COVENANTS ARE
REASONABLE AND NECESSARY TO PROTECT THE COMPANY’S LEGITIMATE BUSINESS INTERESTS,
ITS RELATIONSHIPS WITH ITS CUSTOMERS, ITS TRADE SECRETS AND OTHER CONFIDENTIAL
OR PROPRIETARY INFORMATION.  EMPLOYEE FURTHER ACKNOWLEDGES THAT THE DURATION AND
SCOPE OF THE COVENANTS ARE REASONABLE GIVEN THE NATURE OF THIS AGREEMENT AND THE
POSITION EMPLOYEE HOLDS OR WILL HOLD WITHIN THE COMPANY.  EMPLOYEE FURTHER
ACKNOWLEDGES THAT THE COVENANTS ARE INCLUDED HEREIN TO INDUCE THE COMPANY TO
ENTER INTO THIS AGREEMENT AND THAT THE COMPANY WOULD NOT HAVE ENTERED INTO THIS
AGREEMENT OR OTHERWISE EMPLOYED OR CONTINUED TO EMPLOY THE EMPLOYEE IN THE
ABSENCE OF THE COVENANTS.  FINALLY, EMPLOYEE ALSO ACKNOWLEDGES THAT ANY BREACH,
WILLFUL OR OTHERWISE, OF THE COVENANTS WILL CAUSE CONTINUING AND IRREPARABLE
INJURY TO THE COMPANY FOR WHICH MONETARY DAMAGES, ALONE, WILL NOT BE AN ADEQUATE
REMEDY.

F.              ENFORCEMENT.

(1)           IF ANY COURT DETERMINES THAT THE COVENANTS, OR ANY PART THEREOF,
IS UNENFORCEABLE BECAUSE OF THE DURATION OR SCOPE OF SUCH PROVISION, THAT COURT
WILL HAVE THE POWER TO MODIFY SUCH PROVISION AND, IN ITS MODIFIED FORM, SUCH
PROVISION WILL THEN BE ENFORCEABLE.

(2)           THE PARTIES ACKNOWLEDGE THAT SIGNIFICANT DAMAGES WILL BE CAUSED BY
A BREACH OF ANY OF THE COVENANTS, BUT THAT SUCH DAMAGES WILL BE DIFFICULT TO
QUANTIFY.  THEREFORE, THE PARTIES AGREE THAT IF EMPLOYEE BREACHES ANY OF THE
COVENANTS, LIQUIDATED DAMAGES WILL BE PAID BY EMPLOYEE IN THE FOLLOWING MANNER:

(I)            ANY COMPANY STOCK OPTIONS, STOCK APPRECIATION RIGHTS, RESTRICTED
STOCK UNITS OR SIMILAR EQUITY INCENTIVES THEN HELD BY EMPLOYEE, WHETHER OR NOT
THEN VESTED, WILL BE IMMEDIATELY AND AUTOMATICALLY FORFEITED;

(II)           ANY SHARES OF RESTRICTED STOCK ISSUED BY THE COMPANY, THEN HELD
BY EMPLOYEE OR HER PERMITTED TRANSFEREE AND THEN SUBJECT TO FORFEITURE WILL BE
IMMEDIATELY AND AUTOMATICALLY FORFEITED; AND

(III)          ANY OBLIGATION OF THE COMPANY TO PROVIDE SEVERANCE PAY OR
BENEFITS (WHETHER PURSUANT TO SECTION 5 OR OTHERWISE) WILL CEASE.

5


--------------------------------------------------------------------------------




 

(3)           IN ADDITION TO THE REMEDIES SPECIFIED IN SECTION 4(F)(2) AND ANY
OTHER RELIEF AWARDED BY ANY COURT, IF EMPLOYEE BREACHES ANY OF THE COVENANTS:

(I)            EMPLOYEE WILL BE REQUIRED TO ACCOUNT FOR AND PAY OVER TO THE
COMPANY ALL COMPENSATION, PROFITS, MONIES, ACCRUALS, INCREMENTS OR OTHER
BENEFITS DERIVED OR RECEIVED BY EMPLOYEE AS A RESULT OF ANY SUCH BREACH; AND

(II)           THE COMPANY WILL BE ENTITLED TO INJUNCTIVE OR OTHER EQUITABLE
RELIEF TO PREVENT FURTHER BREACHES OF THE COVENANTS BY EMPLOYEE.

(4)           IF EMPLOYEE BREACHES SECTION 4, THEN THE DURATION OF THE
RESTRICTION THEREIN CONTAINED WILL BE EXTENDED FOR A PERIOD EQUAL TO THE PERIOD
THAT EMPLOYEE WAS IN BREACH OF SUCH RESTRICTION.


4.             TERMINATION.  EMPLOYEE’S EMPLOYMENT BY THE COMPANY MAY BE
TERMINATED AT ANY TIME.  UPON TERMINATION, EMPLOYEE WILL BE ENTITLED TO THE
PAYMENT OF ACCRUED AND UNPAID SALARY THROUGH THE DATE OF SUCH TERMINATION.  ALL
SALARY, COMMISSIONS AND BENEFITS WILL CEASE AT THE TIME OF SUCH TERMINATION,
SUBJECT TO THE TERMS OF ANY BENEFIT PLANS THEN IN FORCE OR ENFORCEABLE UNDER
APPLICABLE LAW AND APPLICABLE TO EMPLOYEE, AND THE COMPANY WILL HAVE NO FURTHER
LIABILITY OR OBLIGATION HEREUNDER BY REASON OF SUCH TERMINATION; PROVIDED,
HOWEVER, THAT SUBJECT TO SECTION 4(F)(2)(III), IF EMPLOYEE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY WITHOUT CAUSE, EMPLOYEE WILL BE ENTITLED TO (A)
CONTINUED PAYMENT OF HIS BASE SALARY (AT THE RATE IN EFFECT UPON TERMINATION)
FOR A PERIOD OF 12 MONTHS; (B) A PAYMENT EQUAL TO THE AVERAGE OF THE LAST THREE
BONUSES FROM THE MEDQUIST MANAGEMENT BONUS PLAN RECEIVED BY EMPLOYEE.  IN THE
EVENT THAT THERE ARE NOT THREE FULL YEARS OF EMPLOYMENT, THEN THE AVERAGE OF THE
LAST TWO YEARS WILL APPLY.  IF LESS THAN TWO YEARS, THE TARGET BONUS WILL BE
PAID; AND NOTWITHSTANDING THE FOREGOING, NO AMOUNT WILL BE PAID OR BENEFIT
PROVIDED UNDER THIS SECTION 5 UNLESS AND UNTIL (X) EMPLOYEE EXECUTES AND
DELIVERS A GENERAL RELEASE OF CLAIMS AGAINST THE COMPANY AND ITS SUBSIDIARIES IN
A FORM PRESCRIBED BY THE COMPANY, AND (Y) SUCH RELEASE BECOMES IRREVOCABLE.  ANY
SEVERANCE PAY OR BENEFITS PROVIDED UNDER THIS SECTION 5 WILL BE IN LIEU OF, NOT
IN ADDITION TO, ANY OTHER SEVERANCE ARRANGEMENT MAINTAINED BY THE COMPANY.


5.             MISCELLANEOUS.

A.             OTHER AGREEMENTS.  EMPLOYEE REPRESENTS AND WARRANTS TO THE
COMPANY THAT THERE ARE NO RESTRICTIONS, AGREEMENTS OR UNDERSTANDINGS WHATSOEVER
TO WHICH HE IS A PARTY THAT WOULD PREVENT OR MAKE UNLAWFUL HER EXECUTION OF THIS
AGREEMENT, THAT WOULD BE INCONSISTENT OR IN CONFLICT WITH THIS AGREEMENT OR
EMPLOYEE’S OBLIGATIONS HEREUNDER, OR THAT WOULD OTHERWISE PREVENT, LIMIT OR
IMPAIR THE PERFORMANCE BY EMPLOYEE OF HIS DUTIES TO THE COMPANY.

B.             ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT CONTAINS THE ENTIRE
AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO RELATING TO THE SUBJECT MATTER
HEREOF, AND MERGES AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS DISCUSSIONS,
AGREEMENTS AND UNDERSTANDINGS OF EVERY NATURE RELATING TO THE EMPLOYMENT OF
EMPLOYEE BY THE COMPANY.  THIS AGREEMENT MAY NOT BE CHANGED OR MODIFIED, EXCEPT
BY AN AGREEMENT IN WRITING SIGNED BY EACH OF THE PARTIES HERETO.

6


--------------------------------------------------------------------------------




 

C.             WAIVER.  ANY WAIVER OF ANY TERM OR CONDITION HEREOF WILL NOT
OPERATE AS A WAIVER OF ANY OTHER TERM OR CONDITION OF THIS AGREEMENT.  ANY
FAILURE TO ENFORCE ANY PROVISION HEREOF WILL NOT OPERATE AS A WAIVER OF SUCH
PROVISION OR OF ANY OTHER PROVISION OF THIS AGREEMENT.

D.             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW JERSEY WITHOUT REGARD TO THE
APPLICATION OF THE PRINCIPLES OF CONFLICTS OF LAWS.

E.             SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS
AGREEMENT WILL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WILL NOT AFFECT
ANY OTHER PROVISION OR THE EFFECTIVENESS OR VALIDITY OF ANY PROVISION IN ANY
OTHER JURISDICTION, AND THIS AGREEMENT WILL BE REFORMED, CONSTRUED AND ENFORCED
IN SUCH JURISDICTION AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD
NEVER BEEN HEREIN CONTAINED.

F.              WAGE CLAIMS.  THE PARTIES INTEND THAT ALL OBLIGATIONS TO PAY
COMPENSATION TO EMPLOYEE BE OBLIGATIONS SOLELY OF THE COMPANY.  THEREFORE,
INTENDING TO BE BOUND BY THIS PROVISION, EMPLOYEE HEREBY WAIVES ANY RIGHT TO
CLAIM PAYMENT OF AMOUNTS OWED TO HER, NOW OR IN THE FUTURE, FROM DIRECTORS OR
OFFICERS OF THE COMPANY IN THE EVENT OF THE COMPANY’S INSOLVENCY.

G.             SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS BINDING ON THE
COMPANY’S SUCCESSORS AND ASSIGNS.

H.             SECTION HEADINGS.  THE SECTION HEADINGS IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY; THEY FORM NO PART OF THIS AGREEMENT AND WILL NOT AFFECT ITS
INTERPRETATION.

I.              COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
TOGETHER WILL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


6.             DEFINITIONS.  CAPITALIZED TERMS USED HEREIN WILL HAVE THE
MEANINGS BELOW DEFINED:

A.             “BUSINESS” MEANS ELECTRONIC TRANSCRIPTION SERVICES AND OTHER
HEALTH INFORMATION MANAGEMENT SOLUTIONS SERVICES BUSINESSES IN WHICH THE COMPANY
OR ITS SUBSIDIARIES ARE ENGAGED ANYWHERE WITHIN THE UNITED STATES.

B.             “CAUSE” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING: 
(1) EMPLOYEE’S REFUSAL, WILLFUL FAILURE OR INABILITY TO PERFORM (OTHER THAN DUE
TO ILLNESS OR DISABILITY) HER EMPLOYMENT DUTIES OR TO FOLLOW THE LAWFUL
DIRECTIVES OF HER SUPERIORS; (2) MISCONDUCT OR GROSS NEGLIGENCE BY EMPLOYEE IN
THE COURSE OF EMPLOYMENT; (3) CONDUCT OF EMPLOYEE INVOLVING ANY TYPE OF
DISLOYALTY TO THE COMPANY OR ITS SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION:
FRAUD, EMBEZZLEMENT, THEFT OR DISHONESTY IN THE COURSE OF EMPLOYMENT; (4) A
CONVICTION OF OR THE ENTRY OF A PLEA OF GUILTY OR NOLO CONTENDERE TO A CRIME
INVOLVING MORAL

7


--------------------------------------------------------------------------------




 

TURPITUDE OR THAT OTHERWISE COULD REASONABLY BE EXPECTED TO HAVE AN ADVERSE
EFFECT ON THE OPERATIONS, CONDITION OR REPUTATION OF THE COMPANY, (5) A MATERIAL
BREACH BY EMPLOYEE OF ANY AGREEMENT WITH OR FIDUCIARY DUTY OWED TO THE COMPANY;
OR (6) ALCOHOL ABUSE OR USE OF CONTROLLED DRUGS OTHER THAN IN ACCORDANCE WITH A
PHYSICIAN’S PRESCRIPTION.

C.             “COVENANTS” MEANS THE COVENANTS SET FORTH IN SECTION 4 OF THIS
AGREEMENT.

To acknowledge your agreement to and acceptance of the terms and conditions of
this Agreement, please sign below in the space provided within five (5) days of
the date of this Agreement and return a signed copy to my attention.  If the
Agreement is not signed and returned within (5) days, the terms and conditions
of this Agreement will be deemed withdrawn.

 

Sincerely,

 

 

 

MEDQUIST INC.

 

 

 

By:

/s/ Frank W. Lavelle

 

 

 

Frank W. Lavelle

 

 

 

President

 

 

Accepted and Agreed:

/s/ Mark Ivie

 

Mark Ivie

 

8


--------------------------------------------------------------------------------